119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Herbert HOLT-BENJAMIN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70893.
United States Court of Appeals, Ninth Circuit.
Argued June 4, 1997.Submitted June 4, 1997.Decided July 16, 1997.

Petition for Review of an Order of the Board of Immigration Appeals, No. Ath-xxf-sao.
Before:  SCHROEDER, BRUNETTI, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Herbert Holt-Benjamin is a citizen of Panama who came to this country in 1978.  He received a one year jail sentence for robbery in 1987, and in 1992 he pled guilty to grand theft from a person for which he received a three year sentence.  It is undisputed that Holt-Benjamin is deportable under the Immigration and Nationality Act § 241(a)(2)(A)(ii):  both predicate offenses are covered by § 241(a)(2)(A)(i), he received sentences of at least a year for each crime, and the two crimes do not arise from a single scheme of misconduct.  See 8 U.S.C. § 1227(a)(2)(A)(i) & (ii).


3
We conclude that we lack jurisdiction over the petition for review because § 440(a) of the Anti-Terrorism and Effective Death Penalty Act, as amended by § 306(d) of the Illegal Immigration and Immigrant Responsibility Act of 1996, withdraws judicial review over aliens deportable under these circumstances.  See Perez v. INS, 1997 WL 333323 (9th Cir., June 19, 1997).


4
DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit, except as provided by 9th Cir.R. 36-3